Order and judgment reversed on the law, with costs, verdict reinstated and judgment directed for plaintiffs thereon, with costs, on the ground that the writing accepted by defendant and payment made thereon constitute a valid agreement to lease and the defendant could not escape liability by failing to sign a formal lease and take possession of the premises. (Pratt v. Hudson River Railroad Company, 21 N. Y. 305; Sanders v. P. B. F. Co., 144 id. 209; Newburger v. American Surety Co., 242 id. 134.) The damages were established by showing the rental of the property for the full term at a fair and reasonable rate of rental. (Williston Cont. § 1405; Oldfield v. Angeles Brewing & Malting Co., 62 Wash. 260; People v. St. Nicholas Bank, 151 N. Y. 592.) The question that one of the plaintiffs did not sign the writing is raised here for the first time. She was the wife of the other owner and we assume that if an objection had been raised at the trial, proof could readily have been made that the husband was her agent to make and sign the contract. It is too late to raise the question now. Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.